          Case 1:18-cv-00738-LM Document 16 Filed 10/09/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

Kosmas Koustas

     v.

                                                      Case No. 18-cv-738-LM
United States of America


                                   JUDGMENT


     In accordance with the Order of Chief Judge Landya B. McCafferty

dated September 24, 2019, judgment is hereby entered.


                                          By the Court:


                                          /s/ Daniel J. Lynch
                                          Daniel J. Lynch
                                          Clerk of Court



Date: October 9, 2019


cc: Counsel of Record
